Citation Nr: 1632116	
Decision Date: 08/12/16    Archive Date: 08/23/16

DOCKET NO.  12-01 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel







INTRODUCTION

The Veteran served on active duty from September 1964 to September 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 


FINDING OF FACT

The results of the audiological evaluation have indicated the Veteran has no worse than Level II hearing impairment in his right ear and Level I hearing impairment in his left ear.


CONCLUSION OF LAW

The criteria for a compensable initial rating for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.85, 4.86, Diagnostic Code (DC) 6100 (2015).


	REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in August 2010.

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. §3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The evidence of record contains service treatment, post service VA and private treatment records, lay statements, and VA examination reports.  

The Veteran was afforded VA audiology examinations in connection with his claim in September 2010 and July 2012.  Each of these examinations was conducted by a state-licensed audiologist and included appropriate testing, as well as, a full description of the functional effects of the hearing disability.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

The Veteran believes that his hearing is worse than indicated in the examinations.  Nevertheless, he is not competent to provide objective measurements of hearing loss, which are based on specialized testing, as opposed to descriptions of his perception of his hearing difficulties and their effects on his daily life and employment.  There is no indication that the objective audiometric measurements contained in the examination reports are inaccurate.  There is no argument or indication that the Veteran's disability has worsened in severity since the last VA examination, or that there are pertinent, outstanding records.

For the above reasons, the Board finds that VA has satisfied its duties to notify and assist at every stage in this case, insofar as any errors committed were not harmful to the essential fairness of the proceedings.  A remand would serve no useful purpose, as it would unnecessarily impose additional burdens on VA with no benefit to the Veteran.  As such, the Veteran will not be prejudiced by a decision on the merits of his claim.




II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes (DCs). 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10. 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21. 

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999). 

The Veteran contends that he is entitled to a higher initial disability rating for his bilateral hearing loss.

Evaluations of defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of a controlled speech discrimination test (Maryland CNC) together with the average hearing threshold level measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To evaluate the degree of disability from service-connected defective hearing, the rating schedule establishes 11 auditory hearing acuity levels designated from Level I, for essentially normal hearing acuity, through Level XI, for profound deafness.  38 C.F.R. §§ 4.85, Tables VI and VII, Diagnostic Code 6100 (2015).  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

An exceptional pattern of hearing impairment occurs when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  In that situation, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(a) (2015).  Further, when the average puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be considered separately.  38 C.F.R. § 4.86(b).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In a June 2010 private audiological examination, the Veteran was diagnosed with bilateral and symmetrical severe higher frequency sensorineural hearing loss.  He reported inability hearing female voices and distinguishing speech.  The physician noted that his hearing loss was consistent with his report of military noise exposure.

On that occasion, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
30
70
75
LEFT
25
25
30
70
70

Average puretone thresholds were 45 decibels in the right ear and 44 decibels in the left.  As the June 2010 test results for both ears did not include valid speech discrimination scores for rating purposes, Table VIA must be applied.  Applying Table VIA, the Veteran's pure tone threshold average of 45 decibels in the right ear and 44 decibels in the left ear results in a Level II designation of hearing impairment for each ear. When combined under Table VII, the two Level II designations result in a noncompensable disability rating. 

The Veteran was afforded a VA audiological examination in September 2010.  On that occasion, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
10
15
60
LEFT
15
5
25
45
55

Average puretone thresholds were 21.3 decibels in the right ear and 32.5 decibels in the left.  Speech audiometry revealed speech recognition ability of 100 percent bilaterally.  The examiner diagnosed the Veteran with left mild hearing loss.  Applying the results from the September 2010 VA examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level I in the right ear and Level I hearing loss in the left ear.  When one ear has Level I hearing loss and the other ear has Level I hearing loss, a zero percent (noncompensable) rating is assigned under Table VII. 38 C.F.R. § 4.85.

A December 2011 private audiological examination reflects the Veteran's reports of declined hearing and communication deficit caused by hearing loss and tinnitus.  He again reported a history of military noise exposure.  The physician diagnosed the Veteran with bilateral sensorineural hearing loss.

On that occasion, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
50
70
80
LEFT
30
30
45
70
75

Average puretone thresholds were 51 decibels in the right ear and 50 decibels in the left.  As the December 2011 test results for both ears did not include valid speech discrimination scores for rating purposes, Table VIA must be applied.  Applying Table VIA, the Veteran's pure tone threshold average of 51 decibels in the right ear and 50 decibels in the left ear results in a Level III designation of hearing impairment for each ear. When combined under Table VII, the two Level III designations result in a noncompensable disability rating. 

The Veteran was afforded a VA audiological examination in July 2012.  On that occasion, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
45
75
85
LEFT
20
20
45
75
80
Average puretone thresholds were 56 decibels in the right ear and 55 decibels in the left.  Speech audiometry revealed speech recognition ability of 90 percent in the right ear and 92 percent in the left ear.  The examiner diagnosed the Veteran with bilateral sensorineural hearing loss.  Applying the results from the July 2012 VA examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level II in the right ear and Level I hearing loss in the left ear.  When one ear has Level I hearing loss and the other ear has Level II hearing loss, a zero percent (noncompensable) rating is assigned under Table VII. 38 C.F.R. § 4.85.

In the absence of any additional medical evidence showing a more severe hearing disability, and based on the results of the audiological evaluation discussed above, the Veteran's hearing loss has not approximated the criteria for a compensable evaluation at any time during this appeal.  The Board sympathizes with the Veteran's complaints regarding the functional impact of his hearing loss on his daily life.  However, the evaluation of hearing loss is predicated upon the results of the audiology studies of record.  See Lendenmann, supra.  As such, a higher rating is denied.

The VA examinations were conducted in accordance with 38 C.F.R. § 4.85(a) and are highly probative.  The Veteran noted his difficulties with his hearing and the Board finds no prejudice in deciding the claim.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).

It was noted by the examiners that the Veteran reported difficulty hearing and understanding conversational speech.  However, the effects do not show an unusual disability picture such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015).  The symptoms of his disability have been accurately reflected by the schedular criteria.  The effects arise due to the underlying hearing impairment contemplated by the ratings.  As the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation for the service-connected hearing loss disability is adequate, and referral is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).  

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.

As a final matter, the Board acknowledges that in Rice v. Shinseki, 22 Vet. App. 447   (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such is raised by the record.  Although the July 2012 VA examiner noted that the Veteran reported difficulty hearing and understanding conversational speech, the Veteran has not contended and the evidence does not otherwise suggest that his service-connected hearing loss precludes substantially gainful employment.  Accordingly, a TDIU claim has not been raised, and no action pursuant to Rice is necessary.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

	(CONTINUED ON NEXT PAGE)



ORDER

An initial compensable disability rating for service-connected bilateral hearing loss is denied.



____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


